UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-35218 ECHO THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 41-1649949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 99 Wood Avenue South, Suite 302, Iselin, NJ (Address of principal executive offices) (Zip Code) 732-201-4189 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £(Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of August 3, 2016, 11,537,586 shares of the registrant’s Common Stock, $0.01 par value, were issued and outstanding. ECHO THERAPEUTICS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2016 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item Page 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets as of June 30, 2016 and December 31, 2015 1 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2016 and 2015 2 Condensed Consolidated Statement of Changes in Stockholders’ Deficit for the six months ended June 30, 2016 3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2016 and 2015 4 Notes to Condensed Consolidated Financial Statements 5 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 3. Quantitative and Qualitative Disclosures About Market Risk 16 4. Controls and Procedures 16 PART II - OTHER INFORMATION 6. Exhibits 17 SIGNATURES 18 EXHIBIT INDEX 19 -i- Table of Contents PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. ECHO THERAPEUTICS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Prepaid and other Total current assets Property and equipment, net Other assets: Cash restricted pursuant to letters of credit Capitalized software development costs — Other Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued and other Secured convertible notes, net — Bridge loans — Premium financing — Derivative liabilities Total current liabilities Deferred revenue, net Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred Stock, $0.01 par value; 40,000,000 shares authorized: Convertible Series C - 10,000 shares authorized;1,000 issued and outstanding 10 10 D - 3,600,000 shares authorized;1,000,000 issued and outstanding E - 1,748,613 shares authorized; issued and outstanding F - 6,000,000 shares authorized; 5,276,180 issued and outstanding Common stock, $0.01 par value; 150,000,000 shares authorized; issued and outstanding 11,512,586 and 11,124,496 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to the condensed consolidated financial statements. -1- Table of Contents ECHO THERAPEUTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Licensing revenue $
